Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group I, claims 1-10 and 14-19 in the reply filed on 12/4/20 is acknowledged. Applicant’s election of (4E,8E,12E,16E,20E)-N-{2-[{4-[(2-amino-4-{[(3S)-l-hydroxyhexan-3 –yl)amino } -6-methylpyrimidin-5-yl)methyl]benzyl} (methyl)amino]ethyl} -4,8,12,17,21,25-hexamethylhexacosa-4,8,12,16,20,24-hexaenamide, without traverse is also acknowledged. 

    PNG
    media_image1.png
    166
    851
    media_image1.png
    Greyscale

The claimed compound reads on the claimed Formula (1) as shown above.
Applicant’s election of dimyristoylphosphatidylcholine (DMPC) and egg yolk phosphatidylglycerol (EPG) without traverse is also acknowledged. Claims 1-10 and 14-19 read on the elected species. The elected species was found to be free of art so the search has been extended to the conjugated compounds wherein the skeleton is pyrimidine (that is the genus corresponding to the species). The claims have been prosecuted to the extent they read on the elected skeleton, pyrimidine of the conjugated compound of formula (1).
s 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/20.

Claim Rejections - 35 USC § 112 (Written Description)

	The following is a quotation of 35 U.S.C. 112(a):
(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 94 USPQ2d 1161, 1176-77 (Fed. Cir. 2010). When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004). See also MPEP 2163. 
Instant claims recite conjugated compound in a low molecular weight that enhances the physiological activity of TLR7 chemically bound to a spacer to squalene or it’s derivative. Here, the state of the art is poorly developed with regard to the claimed subject matter, as confirmed by Dorwald et al. as stated below: (Dorwald, F. Zaragoza. Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):
“Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are. The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task. In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization. The final synthesis usually looks quite different from that originally planned, because of 
Thus unpredictability is evidence that the state of the art is poorly developed). Conversely, the specification discloses/reduces to practice only a limited number of species at (as shown on pages 31-32 with specific variables and substituents demonstrating  specific skeleton of conjugated compounds encapsulated in a multilayer lipids), and these are not viewed as being reasonably representative of the genus in its claimed scope because no readily apparent combination of identifying characteristics is provided, other than the disclosure of those specific species as examples of the claimed genus. Accordingly, the specification does not appear to adequately describe the claimed genus.

Scope of Enablement 
Claims 1-10 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a liposome comprising 1) a lipid multilayer comprising a mixture of two different lipids selected from the group consisting of: hydrogenated soybean phosphatidylcholine (HSPC), dioleoylphosphatidylcholine (DOPC), distearoylphosphatidylglycerol (DSPG), dioleoylphosphatidylglycerol (DOPG), dimyristoylphosphatidylcholine (DMPC) and egg and
2) a conjugated compound of formula (1) that enhances the physiological activity of TLR7,

    PNG
    media_image2.png
    229
    927
    media_image2.png
    Greyscale


or a pharmaceutically acceptable salt thereof:
wherein X is methylene; Y1 is a -(CR9R10)P, wherein R9 and R10 are each hydrogen and p is 1; Y2 is a single bond; R1 is an unsubstituted alkyl group of 1 to 6 carbon atoms; R2 is a hydroxy-substituted alkyl group of 1 to 6 carbon atoms; R3 is an alkyl group of 1 to 6 carbon atoms; and R4 is hydrogen; and wherein R5 is an unsubstituted alkyl group of 1 to 6 carbon atoms; R6 is hydrogen; L is unsubstituted straight chain alkylene of 2 to 6 carbon atoms; and m is 1; and wherein said conjugated compound being encapsulated in the  lipid multilayer, does not reasonably provide enablement for a liposome comprising a conjugated compound of formula (1) where, at each occurrence, m is not equal to  1; L is not equal to   -C2-6 alkylene- or L = -C2-6 alkylene-, wherein any one of the methylene groups in the straight chain alkylene of L 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Substituted pyrimidines of the formula (1), where, at each occurrence, m is not equal to   1; L is not equal to   -C2-6 alkylene- or L = -C2-6 alkylene-, wherein any one of the methylene groups in the straight chain alkylene of L may be optionally replaced with a carbonyl group; -N(R5)-L-N(R6)- is not equal to   -piperazin-1,4,-diyl; X is not equal to   -CH2-; and Y1 is not equal to   -a single bond- or -(CR9R10)p-, wherein p is not equal to  1, respectively, as recited in instant claims, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use substituted pyrimidines of the formula (1), where, at each occurrence m is not equal to   1; L is not equal to   -C2-6 alkylene- or L = -C2-6 alkylene-, wherein any one of the methylene groups in the straight chain alkylene of L may be optionally replaced with a carbonyl group; -N(R5)-L-N(R6)- is not equal to   -piperazin-1,4,-diyl; X is not equal to   -CH2-; and Y1 is not equal to   -a single bond- or -(CR9R10)p-, wherein p is not equal to   1, respectively.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is 

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level


    PNG
    media_image3.png
    310
    920
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    845
    935
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    209
    887
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    363
    1015
    media_image6.png
    Greyscale

The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites (Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 paragraph 3). The specification does not disclose the synthesis of the multiple variables claimed as discussed above with innumerable substituents and with double or single bonds. Regarding the complexity and unpredictability of the synthesis, design and side reactions, Dorwald et al. disclose as below: (Dorwald, F. Zaragoza. Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):
“Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are. The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed 
		
The breadth of the claims
The claims are broadly drawn to a conjugated compound of low molecular weight that enhances the physiological activity of TLR7, chemically bound via spacer to squalene or a lipid derivative of squalene encapsulated in a lipid multilayer wherein the conjugated compound has a pyrimidine skeleton of formula (1) with multiple substituents as shown above. The claims as recited encompass myriad of compounds with distinct structural configurations in terms of compounds enhancing physiological activity of TLR7 chemically bound to a spacer (of varied substituents) to squalene or lipid derived from squalene.
3.	The amount of direction or guidance provided and the presence or absence of working examples
	The specification provides no direction or guidance for practicing the claimed the conjugated compounds claimed in instant claim 14 which correspond to conjugated compounds of formula (1) with the variables stated above). The latter is corroborated by the working examples.  
4.	The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

Claim Rejections - 35 USC § 112, indefiniteness 

	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-10 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (USP 10,632,192) in view of Klauber et al. (Acta Biomatemlia 53 (2017) 367-377), Delivery of TLR7 agonist to monocytes and dendritic cells by DCIR targeted liposomes induces robust production of anti-cancer cytokines).
Kimura et al. disclose pyrimidine compounds and their use as vaccine adjuvants, see title. Kimura teaches pyrimidine compounds of formula (1) as shown below. Kimura teaches the conjugated compounds are activator of TLR7 and the adjuvants are an additive to enhance humoral and cellular immune response, see columns 1-2, lines 36-39 and 65-67. The conjugated compound taught reads on the claimed compound of formula(1).

	

    PNG
    media_image7.png
    709
    534
    media_image7.png
    Greyscale

Kimura teaches liquid formulation may be a liposome, see column 22, lines 24-25.
While Kimura suggests a liposomal composition can be made, Kimura et al. does not teach use of lipid multilayer encapsulating the conjugated compounds.
Klauber et al. teaches delivery of TLR 7 to monocytes by targeted liposomes, see title. Klauber et al. teaches that liposomes effectively target monocytes and mDCs, (dendritic cells) and to a lesser extent pDCs, over other leukocytes in a peripheral blood mononuclear cell (PBMC) culture. Further, shown was that the targeted delivery of the TLR7 agonist TMX-202 to monocytes, mDCs, and pDCs (dendritic cells) 
It would have been obvious to one of ordinary skill in the art before the effective 

filing date of the claimed invention to have encapsulated the conjugated compounds of Kimura et al. with a lipid multilayer of  Klauber et al. as Klauber et al. teaches delivery of TLR 7 to monocytes by targeted liposomes which help in immunotherapy and Kimura desires enhancing the immunostimulatory activity of the active ingredients which are the conjugated compounds  of formula (1) as discussed above, see column 21, lines 4-7. Test example 1 provides for the amount of conjugated compounds and as taught by Kimura et al. , it would be within skill of an artisan to manipulate the amounts and ratios, in order to obtain optimum immunostimulatory effect of the conjugated compounds. 

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-10 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,632,192 B2 in view of Klauber et al. (Acta Biomatemlia 53 (2017) 367-377), Delivery of TLR7 agonist to monocytes and dendritic cells by DCIR targeted liposomes induces robust production of anti-cancer cytokines, presented in IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a liposome comprising (1) and (2):
(1)   a lipid multilayer comprising a mixture of two different lipids selected from the group consisting of: hydrogenated soybean phosphatidylcholine (HSPC), dioleoylphosphatidylcholine (DOPC), distearoylphosphatidylglycerol (DSPG), dioleoylphosphatidylglycerol (DOPG), dimyristoylphosphatidylcholine (DMPC) and egg yolk phosphatidylglycerol (EPG), or a mixture of the two different lipids and cholesterol (Choi); and (2) a conjugated compound in which a low-molecular weight compound that enhances the physiological activity of TLR7 is chemically bound via a spacer to squalene or to a lipid derived from squalene, said conjugated compound being encapsulated in the lipid multilayer of (1).




    PNG
    media_image8.png
    400
    991
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    856
    889
    media_image9.png
    Greyscale


The patented claims recite

    PNG
    media_image7.png
    709
    534
    media_image7.png
    Greyscale


Klauber et al. teaches delivery of TLR 7 to monocytes by targeted liposomes, see title. Klauber et al. teaches that liposomes effectively target monocytes and mDCs, and to a lesser extent pDCs, over other leukocytes in a peripheral blood mononuclear cell (PBMC) culture. Further, shown was that the targeted delivery of the TLR7 agonist TMX-202 to monocytes, mDCs, and pDCs (dendritic cells) significantly upregulates the secretion of pro-inflammatory and anti-tumor cytokines compared to non-targeted liposomes and free TMX-202 agonist. This delivery system, which enables simultaneous activation of monocytes and DCs in the bloodstream, may support future development of cancer immunotherapy, possibly in combination with other therapeutic modalities or Co-delivered antigen,. The lipids shown are DPPC and DSPE and cholesterol, see column 2, page 368, first and third paragraph.
It would have been obvious to one of ordinary skill in the art before the effective 

filing date of the claimed invention to have encapsulated the patented compounds, the vaccine adjuvants, with a lipid multilayer as taught by Klauber et al since Klauber et al. teaches delivery of TLR 7 to monocytes by targeted liposomes which help in immunotherapy.

Claims 1-6, 9-10 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of (U.S. Patent No. 10,597,397) in view of Klauber et al. (Acta Biomatemlia 53 (2017) 367-377), Delivery of TLR7 agonist 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a liposome comprising (1) and (2):
(1)   a lipid multilayer comprising a mixture of two different lipids selected from the group consisting of: hydrogenated soybean phosphatidylcholine (HSPC), dioleoylphosphatidylcholine (DOPC), distearoylphosphatidylglycerol (DSPG), dioleoylphosphatidylglycerol (DOPG), dimyristoylphosphatidylcholine (DMPC) and egg yolk phosphatidylglycerol (EPG), or a mixture of the two different lipids and cholesterol (Choi); and (2) a conjugated compound in which a low-molecular weight compound that enhances the physiological activity of TLR7 is chemically bound via a spacer to squalene or to a lipid derived from squalene, said conjugated compound being encapsulated in the lipid multilayer of (1).




    PNG
    media_image8.png
    400
    991
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    856
    889
    media_image9.png
    Greyscale


The patented claims recite

    PNG
    media_image10.png
    340
    495
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    482
    509
    media_image11.png
    Greyscale


The patented claims claimed conjugated compound in which a low-molecular weight compound that enhances the physiological activity of TLR7 is chemically bound via a spacer to squalene or to a lipid derived from squalene, however the patented claims do not recite the claimed lipids encapsulating the conjugated compounds.
Klauber et al. teaches delivery of TLR 7 to monocytes by targeted liposomes, see title. Klauber et al. teaches that liposomes effectively target monocytes and mDCs, and to a lesser extent pDCs, over other leukocytes in a peripheral blood mononuclear cell (PBMC) culture. Further, shown was that the targeted delivery of the TLR7 agonist TMX-202 to monocytes, mDCs, and pDCs (dendritic cells) significantly upregulates the secretion of pro-inflammatory and anti-tumor cytokines compared to non-targeted liposomes and free TMX-202 agonist. This delivery system, which enables simultaneous activation of monocytes and DCs in the bloodstream, may support future development of cancer immunotherapy, possibly in combination with other therapeutic modalities or Co-delivered antigen,. The lipids shown are DPPC and DSPE and cholesterol, see column 2, page 368, first and third paragraph.
It would have been obvious to one of ordinary skill in the art before the effective 

filing date of the claimed invention to have encapsulated the patented compounds, the vaccine adjuvants, with a lipid multilayer as taught by Klauber et al since Klauber et al. teaches delivery of TLR 7 to monocytes by targeted liposomes which help in immunotherapy.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.